EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Siritzky on March 09, 2022.

The application has been amended as follows: 
1. (Currently amended) A computer-implemented method for interactive shape deformation, the method comprising:
obtaining an image;
extracting a shape from the image, the shape being represented in a
multiply connected planar domain comprising an exterior boundary curve (yo) and one or more interior 
obtaining one or more positional constraints;
determining a planar shape deformation map, based on the one or more
positional constraints, wherein the planar shape deformation map is determined by minimizing an isometric distortion of the shape deformation, wherein the isometric distortion corresponds to an integral over an isometric energy term;
applying the shape deformation map to the shape to obtain a deformed

outputting the deformed shape, characterized in that the integral further corresponds to a boundary integral along the boundary curves (y;) of the shape and in that minimizing the isometric distortion comprises checking whether the distortion is bounded on the boundary curves (y;).


Reasons for Allowance
Claims 1-9 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art teaches a computer-implemented method for interactive shape deformation, the method comprising:
obtaining an image;
extracting a shape from the image, the shape being represented in a
multiply connected planar domain comprising an exterior boundary curve (yo) and one or more interior boundary curves (y;), the interior boundary curves forming one or more holes of the shape;
obtaining one or more positional constraints;
determining a planar shape deformation map, based on the one or more
positional constraints, wherein the planar shape deformation map is determined by minimizing an isometric distortion of the shape deformation, wherein the isometric distortion corresponds to an integral over an isometric energy term;
applying the shape deformation map to the shape to obtain a deformed
shape; and

However in the context of claim 1 as a whole, the prior art does not teach “comprises checking whether the distortion is bounded on the boundary curves (y;).” Therefore, claim 1 as a whole is allowable.
The dependent claims 2-9 and 13-19 are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611